O€Om‘\IODOT-LC)JN-\

NNNNNNNNN_\-_\_\...L_\_\_x...\._\_\
m`\l®CD-LWN'-AO©@\|O)U'!-LLQN-¥

Case

       
  
 
 

DEC ‘ '

UNHED sims
““` sm welsco. c ._

Deborah zuranich Mnler \%
3053 Fil:more sr #245 x , - ‘L%
san Francisco, CA 94123 \i'c\' wives

m
\\\\r\t\>%;§:§\““\%®`g

 

Debtor |n Propria Persona

UNITED STATES BANKRUPTCY COURT
NORTHERN D|STR|CT OF CAL|FORN|A - SAN FRANC|SCO

lN RE: gCase No. 18-BK-31252-|-iLB13
DEBORAH l\/lll_LER ZURAN!CH ) CHAPTER 13
)ANIENDED
Debtor. ) lVlOTiON FOR EXTENS|ON OF Tl|VlE TO

) FlLE REQUERED DOCUlVlENTS
) Fed. Ruie Bankruptcy Procedure 1007(0)
)AND lViOTlON TO CONT¥NUE § 341 NlTG

)

The Debtor Deborah hereby declares and moves the Court as follows:

1. l am submitting this Amended Dec|aration to the one that was fiied in
error through the U.S. District Court’s Dropbox that is attached as Exhibit 1 to
this Amended Dec|aration, bearing a filing date of 12-4-2018 and time-stamp of
5:56 pm. l did not realize until after filing this document that the U.S. District
Court dropbox does not permit filing of documents that are required to be filed in
the U.S. Bankruptcy Court, which does not have a drop box. | am therefore filing
this Amended Dec|aration at the opening of the Court on the morning of 12-5-
2018 and request that the Court accept this late filing with my apologies.

2. On November 20"`l 2018, l filed a voluntary petition in bankruptcy
which halted the foreclosure sale of real property. 3

3. The Chapter 13 schedules, statement of affairs, statement of current
monthly income, and Chapter 13 pian were originally due on 12-4-2018.

4. As explained in my previous BK filing that was dismissed due to my

inability to file the necessary documents by the Court extended date, my brother

 

MOT|ON FOR EXTENS!ON OF TlME 'i'O F|i_E DOCUMENTS

, 1 _
2 18-31252 DOC# 11 Filed: 12/05/18 Enter€d: 12/05/18 10230208 Page l Of 2

 

 

 

©CD*~IO)(HLOJNA

NNNI\)NNNNN_\._\_\__\..\._\_\.,.\..L_\
OZJ\EO?U'I-DC))N-\O£OCO`\IO)UT-LMN-\O

Case

John who was supposed to be back in the US by now is still overseas due to
circumstances beyond his contro|. He has the access to the critical files needed
to do this. l am therefore requesting a 30 day extension to file the documents.

l declare under penalty of perjury of the laws of the State of California and

the laws of the United States that the foregoing is true and correct.

  

Date: December 5th 2018.

 

rs e
Debtor in Propria Persona

 

MOTION FOR EXTENS|ON OF TlME TO Fli_E DOCUMENTS

_ 2 t
2 18-31252 DOC# 11 Filed: 12/05/18 Enter€d: 12/05/18 10230208 Page 2 Of 2

 

 

 

